Citation Nr: 0407135	
Decision Date: 03/18/04    Archive Date: 03/30/04

DOCKET NO.  03-08 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1965 to 
March 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In September 2003, the 
veteran testified at a hearing in Washington, DC, before the 
undersigned.

The Board notes that, in an unappealed September 1996 
decision, the Board denied the veteran's claim of entitlement 
to service connection for a psychiatric disorder.  This 
determination is final, and ordinarily may not be reopened 
without evidence deemed to be new and material.  However, 
where a prior claim for service connection has been denied, 
and a current claim contains a different diagnosis (even one 
producing the same symptoms in the same anatomic system), a 
new decision on the merits is required.  See Ephraim v. 
Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. 
Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory 
does not constitute a new claim).  Here, as the 1996 Board 
decision did not address a specific psychiatric disorder, in 
the interest of fairness, the Board will consider the 
veteran's current claim on a de novo basis.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will provide notification 
if further action is required on the part of the appellant.

REMAND

The veteran seeks service connection for PTSD.  In his 
written statements in support of his claim and at his 
September 2003 Board hearing, he indicated that, although he 
served during the Vietnam era, he never served in the 
Republic of Vietnam.  He said that his alleged stressor 
events occurred during a one-month incarceration in a 
military facility in Germany.  During that time, the veteran 
said he was placed in a line-up in a murder investigation, 
and was sexually assaulted.  He said he told his brothers 
about the assault, but did not tell anyone else.  The veteran 
testified that he was currently treated by Dr F., a 
psychiatrist, whom he saw approximately every three months 
and was next scheduled to see in October 2003. 

In October 2003, after his Board hearing, the veteran 
submitted medical records from L.F., M.D., dated from 
December 1998 to October 2000, to the Board.  He also 
submitted an October 2003 written statement from Dr. L.F., 
who said she had treated the veteran since 1998, with a one-
and-one-half year interruption, and then resumed treatment in 
November 2000.  Dr. L.F. said that the veteran carried a 
diagnosis of PTSD which, she opined, was "connected to a 
traumatic event [the veteran] experienced while in the 
military services."  However, in a December 1998 treatment 
record, Dr. L.F. noted that the veteran was fired from the 
railroad in 1979 and it drove him "crazy".  That record 
reflects that the veteran had active service from 1965 to 
1967 "and was as well in Vietnam".  In that record, Dr. 
L.F. observed that the veteran appeared to "suffer from 
symptoms of PTSD due to being unfairly fired from the job 19 
year ago".  In light of Dr. L.F.'s December 1998 record 
attributing the veteran's PTSD to a post-service event, and 
her October 2003 statement attributing the veteran's PTSD to 
a traumatic event in service, the Board believes it would be 
helpful to request that Dr. L.F. reconcile her differing 
opinions regarding the etiology of the veteran's PTSD.  
Furthermore, both Dr. L.F. and the veteran indicated that he 
was currently under treatment, but medical records from Dr. 
L.F. dated after October 2000, are not in the claims file.  
The Board believes it would be helpful to have this 
information.

In addition, the Board notes that in May 1995 the veteran 
submitted a copy of a February 1995 administrative decision 
from the Social Security Administration (SSA) indicating that 
he was found to be totally disabled since December 1993.  The 
SSA concluded that the veteran was unable to work due to 
acute hypertension, a nervous condition, a heart murmur, 
blurred vision, hemorrhoids and depression.  However, the 
record on appeal does not contain copies of the evidence that 
SSA might have used in adjudicating the veteran's claim for 
disability benefits.  The U.S. Court of Appeals for Veterans 
Claims has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, the Court 
held, in the case of Tetro v. Gober, 14 Vet. App. 110 (2000), 
that VA has the duty under the law to request information and 
pertinent records from other Federal agencies, when on notice 
that such information exists.  This would include a decision 
from SSA.  Id. Accordingly, the RO should obtain a copy of 
the medical records that were considered by that agency in 
adjudicating the veteran's claim for SSA disability benefits.

In view of the foregoing, the Board finds that the case 
should be REMANDED to the RO for the following action:

1.	The RO should contact Dr. L.F., at the 
address shown on her most recent letter in 
the claims file (dated October 7, 2003), 
and request that that physician reconcile 
the opinion expressed in the December 1998 
treatment record (that the veteran 
"appears to suffer from symptoms of PTSD 
due to being unfairly fired from the job 19 
years ago") with the opinion expressed in 
her October 2003 written statement (that 
the veteran's diagnosed PTSD was connected 
to a traumatic event experienced in 
military service).  Dr. F. should be 
advised that the veteran has never served 
in a war zone and has not alleged any 
combat involvement, and she should be 
requested to address whether, and to what 
extent, she believes PTSD had its origin in 
military service.

2.	The RO should obtain from the Social 
Security Administration a copy of the 
records pertinent to the appellant's claim 
for SSA disability benefits that was 
granted in February 1995, as well as a copy 
of any subsequent disability determinations 
and the medical records relied upon in 
reaching those decisions.

3.	Thereafter, the RO should undertake any 
further development deemed necessary.  
Then, the RO should readjudicate the claim 
for service connection for PTSD.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal since the September 2003 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


